OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                                      AUSTIN


                                                                     Asril   17,   1999
GERALOc. MlWN
 *--


       Xoaorable E. C. Thornton, Jr.
       Chairan, &ppropriatlona C5mmlttee
       state      or T;rira~
       Houe       of      Mqmesentatirss
       Au8tiq,          ‘ieus

       Dou       sirs
                  .
                                 ;.
                        ..
                        *
                             .
Honorable X. E. Thognton, Jr., April 17, 1939, Page ?2


         Jilsothat portlbn of Article 6674q-6 df the Revised
Civil Statutes pertaining to the use of the gasoline tax
allocated to the State liighwayfund provides that it shall be
used *for the oonatructlon and maintenance of the pub110 roads
of the State, constituting and oomprining the ayatem ot State
hlghwayysof Texas, a8 designated by the State Righway OoPmrimsion
Of TeXaa."~
         The l-age    or this act Is olear and unambiguous and
speoirically set8 torth the purpose8 r0r which the State ai@miy
raad &lall,be used.
Honorable E. H. Thornton, Jr.,         April   17, 1939, Page 9


        This ease was reversed by tbs Sup-e   Court of Texao
in 156 5. i?.197 for the reaaoo that in the oaae In queetlon
there wae m conflict between tbs.appropriation made and'ln
the prior law it was alleged to hava affected. The Supreme
Court held in said case as rollowe:
            "There is m exprees repeal of the fornrtrlaw; heacre,
            if repealed, it must be by implication, which lrr'not
            ravortd.”
       The luaguags of the Su~remo Court and the SanAntooio
6aut of Ullll -4th    r&err06 to ebmo olaorly ladioater 6bat
-0 rape& og an o~xhting law by a rt4.r to .#IBapprOp+.diOU
bill   lr   oodemwd by the   Court&.




                      prQporsdrl#era8th0lpte~a~Hpup
mnt f6oaah o6hor aad aoarly ocmflltt.
            Me thisforeming roa8oa8 we baliwe thet,t?o propoti
                                                outat thoShrw       ...
                                                          appwt-




                                           .
wR8sAwu